—In an action to recover damages for legal malpractice, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Nicolai, J.), entered January 24, 2000, which denied their motion for the court to recuse itself.
Ordered that the order is affirmed, with costs.
Absent a legal disqualification under Judiciary Law § 14, a trial judge is the sole arbiter on the issue of recusal. This discretionary decision is within the personal conscience of the court, and is not overturned easily (see, People v Moreno, 70 NY2d 403, 405-406; Ficalora v Town Bd. Govt., 276 AD2d 666; Fisk v Slye, 234 AD2d 983; Colburn v Blum, 233 AD2d 890). Here, the Supreme Court providently exercised its discretion in refusing to recuse itself from the case (see, Chodos v Barresi, 174 AD2d 359). Krausman, J. P., S. Miller, Schmidt and Crane, JJ., concur.